Citation Nr: 9915723	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  95-05 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a compensable disability evaluation for 
chronic epididymovasitis, with chronic orchitis, left.


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) San Juan, Puerto 
Rico, Regional Office (RO).

In December 1998, the Board advised the veteran, in writing, 
that, since he no longer had an authorized representative 
(whose motion to withdraw as the veteran's representative was 
granted by the Board in November 1998), the appeal was being 
suspended for 30 days so that the veteran would have time to 
secure the services of another representative, if he wished 
to do so, and inform the Board of any such action.  He was 
further advised that, if he did not respond within the 
allowed timeframe, the Board would then proceed to review the 
appeal without representation.  The record shows that the 
veteran did not respond within the allowed timeframe and the 
appeal is now ready for its review by the Board. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The record is devoid of competent medical evidence 
showing that the service-connected chronic epididymovasitis, 
with chronic orchitis, left, currently is manifested by (a) 
an urinary tract infection that requires long-term drug 
therapy, one to two hospitalizations per year and/or 
intermittent intensive management; (b) a recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year) and or 
continuous intensive management; or (c) any degree of poor 
renal function.


CONCLUSION OF LAW

The schedular criteria for a compensable disability 
evaluation for the service-connected chronic 
epididymovasitis, with chronic orchitis, left, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.20, 4.31, 4.115a, 4.115b, Part 4, Diagnostic 
Code 7525 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim.  The facts relevant to this appeal have been 
properly developed and VA's obligation to assist the veteran 
in the development of his claim (not to be construed, 
however, as shifting from the claimant to VA the 
responsibility to produce necessary evidence, per 38 C.F.R. 
§ 3.159(a) (1998)), has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2 (1998).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  
Conjectural analogies will be avoided, however, as will the 
use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (1998).

In every instance where the Schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  4.31 (1998).

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  Section 4.115a of the 
Schedule provides descriptions of various levels of 
disability in each of these symptom areas and mandates that, 
where a diagnostic code refers the decision maker to these 
specific areas of dysfunction, only the predominant area of 
dysfunction is to be considered for rating purposes.  See, 
38 C.F.R. § 4.115a (1998).

The Schedule provides for chronic epididymo-orchitis to be 
rated as an urinary tract infection (UTI).  See, 38 C.F.R. 
§ 4.115b, Part 4, Diagnostic Code 7525 (1998).  Consequently, 
the rating criteria set forth in § 4.115a for UTIs are 
applicable to every case of a service-connected epididymo-
orchitis.  According to this section, a 10 percent rating 
will be warranted when the UTI requires long-term drug 
therapy, one to two hospitalizations per year and/or 
intermittent intensive management, while a 30 percent rating 
will be warranted when the UTI is manifested by a recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year) and or 
continuous intensive management.  Ratings ranging between 
zero and 100 percent would also have to be considered if the 
UTI were productive of poor renal function, with associated 
symptomatology.  38 C.F.R. § 4.115a (1998).
 
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In the present case, the record shows that the veteran has 
been service-connected for a chronic epididymovasitis, with 
chronic orchitis, left, by analogy, under the provisions of 
Diagnostic Code 7525 of the Schedule, since March 1957.  This 
disability is rated as noncompensable, pursuant to 38 C.F.R. 
§ 4.31 (1998).  The veteran is also service-connected for a 
surgically-removed right testicle, is in receipt of special 
monthly compensation on account of the anatomical loss of a 
creative organ and was granted, in a November 1996 rating 
decision, additional disability compensation in the form of 
"1151 benefits," under the provisions of 38 U.S.C.A. § 1151 
(West 1991), on account of a penis glands deformity secondary 
to an infection.

Pursuant to the aforementioned holding in the decision of 
Francisco, the Board has reviewed all the evidence of record, 
but has placed significantly more emphasis on the most 
recently produced medical evidence, which basically consists 
of VA medical records that were produced between September 
1992 and February 1993 and the report of a VA urological 
examination that was conducted in March 1994, as this is the 
evidence that is most likely to provide a clear picture of 
the current severity of the service-connected left testicle 
disability.
 
The 1992-93 VA medical records reveal medical treatment 
related to the insertion and eventual removal of a penile 
prosthesis, secondary to impotence, as well as the subsequent 
cleansing and debridement of an infection of the corpus 
cavernosum.  They do not reflect evidence of any medical 
treatment for the service-connected chronic epididymovasitis, 
with chronic orchitis, of the left testicle, including long 
term drug therapy, at least one hospitalization, recurrent 
symptomatic infection requiring drainage/hospitalization or 
intermittent, or continuous, intensive management of an UTI.

According to the report of the March 1994 VA medical 
examination, the veteran underwent a right orchiectomy in 
1953, was thereafter operated upon to reduce swelling of the 
left testicle, and eventually started suffering from erectile 
dysfunction.  In 1990 or 1991, a carcinoma of the prostate 
was excised and, later, in 1992, he underwent the 
implantation of a penile prosthesis, which was later removed, 
due to the development of an infection.  Currently, the 
veteran was still under treatment due to an infection and a 
skin ulcer in the area of the penis glands.

The above examination further reveals that, on examination, 
the right testicle was absent, the lateral base of the penis 
had surgical scars and the dorsal aspect of the penis glands 
had a deformity due to infection sequela.  A rectal 
examination revealed normal sphincter tone and a soft, empty 
ampulla.  It was noted, again, that the right testicle was 
missing and the notations of "5 cm" and "Soft" were also 
reported, in what appears to represent references to the left 
testicle's size and texture.  The diagnoses were the 
following:  (1) status post right orchiectomy; (2) status 
post left hydrocelectomy; (3) male sexual dysfunction; (4) 
adenocarcinoma of the prostate; (5) radical retropubic 
prostatectomy; (6) status post insertion of penile 
prosthesis; (7) status post removal of prosthesis due to 
infection; and (8) penis glands deformity secondary to 
infection.

No additional pertinent medical evidence is of record and the 
Board notes that it appears that the veteran was actually 
seeking 1151 benefits when he filed the claim that initiated 
the process that resulted in the present appeal.  As noted 
earlier, these benefits have already been granted on account 
of a penis glands deformity secondary to an infection.  
However, insofar as the veteran has not asked to withdraw his 
appeal of the increased rating issue hereby under 
consideration, the appeal must still be reviewed by the 
Board.

As shown above, the record is devoid of competent medical 
evidence showing that the service-connected left testicle 
disability currently is manifested by (a) an UTI that  
requires long-term drug therapy, one to two hospitalizations 
per year and/or intermittent intensive management; (b0 a 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year) and or 
continuous intensive management; or (c) any degree of poor 
renal function.  Since the schedular criteria for a 
compensable rating for the service-connected chronic 
epididymovasitis, with chronic orchitis, left, have not been 
met, the Board has no other recourse but to deny the claim 
for such a benefit, as the claim has failed.

Finally, it is noted that the Court has held that the Board 
is precluded by regulation from assigning an extra-schedular 
rating for a service-connected disability under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance.  See, Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under § 3.321(b)(1) only 
where circumstances are presented which the Director of the 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  See, Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  In the present case, the Board has reviewed 
this aspect of the appealed claim for an increased rating 
with the above mandates in mind but has found no basis for 
further action in that regard.


ORDER

A compensable disability evaluation for the service-connected 
chronic epididymovasitis, with chronic orchitis, left, is 
denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

